11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Edward Lewis
Caruthers, Jr.
Appellant
Vs.                   No.
11-03-00357-CR B Appeal
from Taylor County
State of Texas
Appellee
 
The
trial court convicted Edward Lewis Caruthers, Jr., upon his plea of guilty, of
assault on a public servant.  Pursuant to
the plea bargain agreement, the trial court sentenced him to confinement for
two years in the Texas Department of Corrections.
Pursuant
to TEX.R.APP.P. 25.2(a)(2), the trial court filed a certification of defendant=s right to appeal.  The trial court stated that the case was a
plea-bargain case and that appellant had no right to appeal. 
The
appeal is dismissed.[1]
 
PER CURIAM
December 11,
2003
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.




[1]We have this same date directed the trial court to
complete a corrected certificate of appeal in the companion case of Edward
Lewis Caruthers, Jr. v. State of Texas, Appellate Cause No. 11-03-00358-CR and
Trial Court Cause No. 21,087-A.  The judgment
and plea papers in Cause No. 11-03-00358-CR reflect that a plea bargain
agreement was not entered.